 Case 1:18-cv-00121-FB Document 23 Filed 07/20/21 Page 1 of 4 PageID #: 134




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------x
 DANIEL SMOLKA,
                                                     MEMORANDUM AND ORDER
                       Plaintiff,
                                                     Case No. 1:18-cv-00121-FB
        -against-

 NANCY A. BERRYHILL,


                        Defendant.
 ------------------------------------------------x

 Appearances:
 For the Plaintiff:                                  For the Defendant:
 CHRISTOPHER J. BOWES                                JACQUELYN KASULIS
 Center for Disability Advocacy                      Acting United States Attorney
 Rights                                              BY: CANDACE SCOTT APPLETON
 100 Lafayette Street, Suite 304                     Assistant United States Attorney
 New York, NY 10013                                  271 Cadman Plaza East
                                                     Brooklyn, NY 11201
BLOCK, Senior District Judge:

       Following a stipulation and order to remand, the Social Security

Administration (“SSA”) awarded Plaintiff Daniel Smolka $167,825.00 in past-due

benefits, 25 percent of which was withheld to cover a possible fee award. ECF No.

20 at 3-4, 19. Pending is Attorney Christopher Bowes’ motion for approval of a

contingency fee agreement. Bowes seeks a total of $30,000 in attorney’s fees,

$5,771.00 of which he has already received under the Equal Access to Justice Act



                                                1
  Case 1:18-cv-00121-FB Document 23 Filed 07/20/21 Page 2 of 4 PageID #: 135




(“EAJA”). ECF No. 18 at 1-2; ECF No. 19 at 1-2. For the reasons below, Bowes’

fee request is granted, but his share of the withheld funds is reduced to $21,140.00.

      Title 42, United States Code, Section 406(b) entitles prevailing plaintiffs in

Social Security actions to “reasonable [attorney’s] fee[s] [that are] not in excess of

25 percent of the total past-due benefits to which the plaintiff is entitled.” The

Supreme Court has held that 42 U.S.C. § 406(b)’s “reasonable fee” provision does

not prohibit the use of contingency fee agreements so long as they do not provide

for a fee that is greater than 25 percent of the total past due benefits and are

“reasonable.” See Gisbrecht v. Barnhart, 535 U.S. 789, 808-09 (2002). Courts in

the Second Circuit weigh three factors when assessing the reasonableness of a fee

agreement: (1) whether the proposed fee is below the 25% statutory maximum; (2)

whether the contingency fee agreement is the product of fraud or attorney

overreach; and (3) whether the requested amount is so large as to be a windfall to

the attorney. See Wells v. Sullivan, 907 F.2d 367, 372 (2d Cir. 1990).

       Bowes’ proposed fee of $30,000 is less than 25 percent of the total benefits

award, and there is no allegation of fraud. ECF No. 22 at 2. The only question that

remains is whether an award of $30,000 for 30.2 hours of work (or $993.38/hour)

would result in a windfall for Bowes. It would.




                                           2
    Case 1:18-cv-00121-FB Document 23 Filed 07/20/21 Page 3 of 4 PageID #: 136




        Courts in this Circuit have found that a rate above $700 per hour in Social

Security cases is an unreasonable fee for Bowes’ services.1 See, e.g., Davis v.

Berryhill, No. 1:17-CV-4883-FB, 2021 WL 1428577, at *1 (E.D.N.Y. Apr. 15,

2021) (citing recent caselaw that “suggests that Bowes commands a fee of $700

per hour”); Garmendiz v. Saul, No. 17-CV-662 (JGK), 2021 WL 847999, at *2

(S.D.N.Y. Mar. 5, 2021) (reducing Bowes’ hourly rate from $1,446.56 to $500)

(collecting cases); Morris v. Saul, No. 17-CV-259 (PKC), 2019 WL 2619334, at *3

(E.D.N.Y. June 26, 2019) (finding that an hourly rate of $923.07 “greatly

exceed[s] Bowes’s standard rate”). Here, this Court finds, as it recently did in

Davis v. Berryhill, that an hourly rate of $700 is appropriate. 2021 WL 1428577, at

*1.

        Bowes requests that the Court deduct the $5,771.00 EAJA award already

received from the final award. ECF No. 21 at 10. This request is inconsistent with

the Supreme Court and Second Circuit’s interpretation of the statute. See

Gisbrecht, 535 U.S. at 796 (“the claimant’s attorney must refund to the claimant


1
  “[A]lthough the reviewing court may not use the lodestar method to calculate the
fee due, a record of the number of hours spent on the case…may assist a court in
determining whether a given fee is reasonable.” Morris v. Saul, No. 17-CV-259
(PKC), 2019 WL 2619334, at *2 (E.D.N.Y. June 26, 2019) (internal citation
omitted). Courts in this Circuit have routinely “reduced attorney’s fee awards
based on a finding that the de facto hourly rate was unreasonably high.” Caraballo
v. Comm’r of Soc. Sec., No. 17CV7205 (NSR)(LMS), 2020 WL 9815292, at *4
(S.D.N.Y. Mar. 13, 2020) (collecting cases).
                                           3
  Case 1:18-cv-00121-FB Document 23 Filed 07/20/21 Page 4 of 4 PageID #: 137




the amount of the smaller fee”); see also Wells v. Bowen, 855 F.2d 37, 48 (2d Cir.

1988) (“Once appropriate fees under 42 U.S.C. § 406(b) are calculated, the district

court should order [the attorney] to return the lesser of either that amount or the

EAJA award to his clients”). Accordingly, Bowes’ request to deduct the EAJA

award is denied.

                                  CONCLUSION

      Bowes’ motion is GRANTED IN PART. The Commissioner of the SSA is

DIRECTED to disburse $21,140.00 to Bowes and the remainder to the plaintiff.

Upon receipt of these funds, Bowes is DIRECTED to refund the $5,771.00

awarded under the EAJA to the plaintiff.

SO ORDERED.




                                               _/S/ Frederic Block___________
                                               FREDERIC BLOCK
                                               Senior United States District Judge



Brooklyn, New York
July 20, 2021




                                           4
